          Case 1:17-cr-10393-MLW Document 63 Filed 05/01/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT

                               DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA                         )
                                                 )
            v.                                   )      CRIMINAL NO. 17-10393-MLW
                                                 )
JORGE BARROS                                     )



                 ASSENTED TO MOTION TO CONTINUE SENTENCING

        Defendant Jorge Barros, through counsel, respectfully requests that the Court continue

his sentencing currently scheduled for July 31, 2019 to a date on or after August 12, 2019.

Counsel apologizes to the Court that he failed to state in his original motion to continue that he

would be out of the office on vacation between July 24, 2019 – August 4, 2019. In addition, he

has spoken to counsel for the government and he will be on vacation during the week of August

5, 2019. Accordingly, counsel requests that the Court reschedule Mr. Barros’ sentencing for a

date on or after August 12, 2019. Again, counsel regrets his oversight in not bringing his

vacation schedule to the Court’s attention in the initial motion to continue he filed on April 24,

2019.

        Accordingly, counsel requests that Mr. Barros’ sentencing be continued to a date

convenient for the Court on or after August 12, 2019.

        Assistant United States Attorney Philip Cheng assents to this motion



                                              JORGE BARROS
                                              By his attorney,

                                              /s/ Stylianus Sinnis
                                              Stylianus Sinnis
                                              B.B.O. # 560148
         Case 1:17-cr-10393-MLW Document 63 Filed 05/01/19 Page 2 of 2



                                               Federal Defender Office
                                               51 Sleeper St., Fifth Floor
                                               Boston, MA 02210
                                               Tel: 617-223-8061



                                 CERTIFICATE OF SERVICE

        I, Stylianus Sinnis, hereby certify that this document filed through the ECF system will
be sent electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) on May 1, 2019.


                                               /s/ Stylianus Sinnis
                                               Stylianus Sinnis




                                                -2-
